 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11         PRESSLEY DWANE WIGGINS,                           Case No. 1:16-cv-00041-GSA
12                        Plaintiff,
13                 v.                                        ORDER GRANTING MOTION
                                                             FOR ATTORNEY’S FEES
14         NANCY A. BERRYHILL, Acting
           Commissioner of Social Security,
15                                                           (Doc. 26)
                          Defendant.
16

17

18          I.      INTRODUCTION
19
                 On June 4, 2018, Plaintiff’s counsel, Lawrence D. Rohlfing, Esq., filed a Motion for
20
     Attorney’s Fees pursuant to 42 U.S.C. § 406(b). Doc. 26. Counsel also served the motion on
21
     Plaintiff Pressley Dwane Wiggins and Defendant on June 4, 2018. Doc. 26 at 9. In keeping with
22
     the role resembling that of a trustee for Plaintiff, the Commissioner filed a response to Plaintiff’s
23 counsel’s motion but did not oppose the motion. Doc. 27. See generally, Gisbrecht v. Barnhart,

24 535 U.S. 789, 798 n. 6 (2002). Plaintiff did not file any objections. For the reasons set forth

25 below, the Motion for Attorney’s Fees is GRANTED.

26
     ///
27

28 ///


                                                         1
 1         II.    BACKGROUND

 2
           On January 12, 2016, Plaintiff brought the underlying action seeking judicial review of a
 3 final administrative decision denying his claim for disability benefits under the Social Security

 4 Act. Doc. 1. Plaintiff was represented by counsel pursuant to a contingent fee agreement. Doc.

 5 26-1. On February 27, 2017, this Court reversed the Commissioner’s denial of disability benefits

 6 in part and remanded the case for further proceedings. Doc. 22.

 7         Subsequently, the parties stipulated to attorney’s fees under the Equal Access to Justice
 8 Act (“EAJA”) in the amount of $6,406.93.00. Docs. 24 & 25. Plaintiff’s attorney now seeks an

 9 award of attorney fees in the amount of $7,471.00 pursuant to 42 U.C.S. § 406(b). In support of

10 the motion, counsel filed evidence indicating that Plaintiff was awarded approximately

11 $53,884.00 in retroactive disability benefits. Doc. 26 at 7; Doc. 25-3. Counsel is seeking
   approximately 14% of the retroactive benefits awarded for attorney’s fees.
12

13         III.   DISCUSSION

14         Pursuant to the Social Security Act, attorneys may seek a reasonable fee for cases in

15 which they have successfully represented social security claimants. Section 406(b) provides the

16 following in relevant part:

17                Whenever a court renders a judgment favorable to a claimant under
                  this subchapter who was represented before the court by an attorney,
18                the court may determine and allow as part of its judgment a
                  reasonable fee for such representation, not in excess of 25 percent of
19                the total of the past-due benefits to which the claimant is entitled by
                  reason of such judgment, and the Commissioner of Social Security
20                may ... certify the amount of such fee for payment to such attorney
                  out of, and not in addition to, the amount of such past-due benefits
21                ....

22 42 U.S.C. § 406(b)(1)(A) (emphasis added). “In contrast to fees awarded under fee-shifting

23 provisions such as 42 U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits
   awarded; the losing party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142,
24
   1147 (9th Cir.2009) (en banc) (citing Gisbrecht, 535 U.S. at 789, 802). The Commissioner has
25
   standing to challenge the award, despite the fact that the Section 406(b) attorney's fee award is
26
   not paid by the government. Craig v. Sec‘y, Dep't of Health & Human Servs., 864 F.2d 324, 328
27
   (4th Cir.1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807. The goal of fee
28


                                                    2
 1 awards under Section 406(b) is to provide adequate incentive to represent claimants while

 2 ensuring that the usually meager disability benefits received are not greatly depleted. Cotter v.

 3 Bowen, 879 F.2d 359, 365 (8th Cir.1989), abrogated on other grounds in Gisbrecht, 535 U.S. at
   807.
 4

 5          The twenty-five percent (25%) maximum fee is not an automatic entitlement, and courts

 6 are required to ensure that the requested fee is reasonable. Gisbrecht, 535 U.S. at 808–09.
   Section 406(b) does not displace contingent-fee agreements within the statutory ceiling; instead,
 7
   Section 406(b) instructs courts to review for reasonableness fees yielded by those agreements.
 8
   “Within the 25 percent boundary ... the attorney for the successful claimant must show that the
 9
   fee sought is reasonable for the services rendered.” Id. at 807; see also Crawford, 586 F.3d at
10
   1148 (holding that Section 406(b) “does not specify how courts should determine whether a
11
   requested fee is reasonable” but “provides only that the fee must not exceed 25% of the past-due
12 benefits awarded”).

13
            Generally, “a district court charged with determining a reasonable fee award under
14
     § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee arrangements,’ ... ‘looking
15
     first to the contingent-fee agreement, then testing it for reasonableness.’” Crawford, 586 F.3d at
16
     1148 (quoting Gisbrecht, 535 U.S. at 793, 808). The United States Supreme Court has identified
17 several factors that may be considered in determining whether a fee award under a contingent-fee

18 agreement is unreasonable and therefore subject to reduction by the court: (1) the character of the

19 representation; (2) the results achieved by the representative; (3) whether the attorney engaged in
20 dilatory conduct in order to increase the accrued amount of past-due benefits; (4) whether the

21 benefits are large in comparison to the amount of time counsel spent on the case; and (5) the

22 attorney's record of hours worked and counsel's regular hourly billing charge for non-contingent
   cases. Id. (citing Gisbrecht, 535 U.S. at 807–08).
23

24          Here, the fee agreement between Plaintiff and counsel provides that the fee for successful
     prosecution in judicial review of an adverse decision of the Social Security Administration is
25
     25% of the backpay awarded upon reversal of an unfavorable ALJ decision. Doc. 25-1 at 1. The
26
     Court has considered counsel's representation of Plaintiff and the results achieved. Plaintiff's
27
     counsel indicates that a total of 31.8 hours was expended litigating Plaintiff's case in the district
28


                                                       3
 1 court. Doc. 26-4. There is no indication that a reduction of the award is warranted due to any

 2 substandard performance by counsel in this matter. Counsel is an experienced attorney who

 3 secured a successful result for Plaintiff.

 4         There is also no evidence that counsel engaged in any dilatory conduct resulting in

 5 excessive delay. Moreover, the $7,471.00 amount represents less than 25% of the past-due

 6 benefits paid to Plaintiff and is not excessive in relation to the past-due award. See generally
   Martinez v. Colvin, 2016 WL 1600184 at *2 (E.D. Cal. Apr. 21, 2016) (No. 1:13-CV-01491-
 7
   BAM) (awarding $12,000.00 for 15 hours of attorney time and 3.7 hours of paralegal time);
 8
   Viera v. Comm'r of Soc. Sec., 2013 WL 5934400 at *5 (E.D. Cal. Nov. 5, 2013) (No. 2:11-cv-
 9
   2342-KJN) (awarding attorney's fees pursuant to Section 406(b) in the amount of $12,250.00 for
10
   18.5 hours of work); Dearden v. Comm'r of Soc. Sec., 2014 WL 6612036 at *2 (E.D. Cal. Nov.
11
   20, 2014) (No. 1:12-cv-120-BAM) (granting attorney's fees pursuant to Section 406(b) in the
12 amount of $16,474.00 for 24.7 hours); Knudsen v. Colvin, 2015 WL 4205319 at *2 (C.D. Cal.

13 July 15, 2015) (No. CV 11-05093-JEM) (awarding attorney's fees in the amount of $26,000.00,

14 approximately 20% of past due benefits). In making this determination, the Court also recognizes

15 the contingent-fee nature of this case and counsel's assumption of risk in agreeing to represent

16 Plaintiff under such terms. See Hearn v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D.Cal.2003)

17 (“Because attorneys like Mr. Sackett contend with a substantial risk of loss in Title II cases, an
   effective hourly rate of only $450 in successful cases does not provide a basis for this court to
18
   lower the fee to avoid a windfall.”).
19
           An award of Section 406(b) fees, however, must be offset by any prior award of
20
   attorney's fees granted under the EAJA. 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796. Here,
21
   Plaintiff's counsel has already been awarded EAJA fees in the amount of $6,406.93. Therefore,
22
   any Section 406(b) fees awarded must be off-set by $6,406.93 and refunded to Plaintiff.
23
           IV.     CONCLUSION AND ORDER
24
           For the reasons stated above, the fees sought by Plaintiff’s counsel pursuant to Section
25
   406(b) are reasonable. Accordingly, IT IS HEREBY ORDERED that:
26
27         1. The Motion for Attorney’s Fees (Doc. 25) pursuant to Section 406(b) in the amount of
     $7,471.00 is GRANTED. The agency shall pay to Lawrence Rohlfing the amount awarded in
28


                                                    4
 1 this order to the extent that there are funds available and any balance remaining to the

 2 representative payee appointed to receive payments and manage them on Plaintiff’s behalf;

 3        2. Plaintiff's counsel is ordered to refund to Plaintiff $6,406.93 of the Section 406(b) fees
 4 awarded as an offset for EAJA fees previously awarded pursuant to 28 U.S.C. § 2412(d).

 5 Plaintiff’s counsel is directed to make such payment to the representative payee appointed by the

 6 Social Security Administration to receive payments and manage them of Plaintiff’s behalf;

 7        3. The Clerk of the Court is directed to serve a copy of this order on Plaintiff Pressley

 8 Dwane Wiggins, 1470 E. Patterson Avenue, Fresno, CA 93728.

 9

10 IT IS SO ORDERED.

11     Dated:    January 25, 2019                              /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    5
